Citation Nr: 1028519	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-21 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a neck disability, 
including as secondary to service-connected shoulder and elbow 
disabilities.  

2.  Entitlement to service connection for a back disability, 
including as secondary to service-connected shoulder and elbow 
disabilities.  

3.  Entitlement to an initial compensable evaluation for 
dermatitis of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1949 to January 
1953 and from April 1955 to March 1975.  

The dermatitis issue comes to the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A Notice of 
Disagreement was received in October 2006, a Statement of the 
Case was issued in May 2007, and a Substantive Appeal was 
received on July 10, 2007.  The issues of entitlement to service 
connection for neck and back disabilities come to the Board from 
a January 2007 rating decision of a VA RO.  A Notice of 
Disagreement was received in February 2007, a Statement of the 
Case was issued in May 2007, and a Substantive Appeal was 
received on July 16, 2007.  

The Veteran requested a Board hearing in the July 10, 2007 
Substantive Appeal, however, he withdrew that request in February 
2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the Veteran has voiced an argument in the 
July 16, 2007 Substantive Appeal that his current neck and back 
disabilities are secondary to the service-connected shoulder and 
elbow disabilities.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310 (2009). 
The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability. 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 Vet. 
App. 439 (1995), the new provisions amount to substantive changes 
to the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service connection 
may be made and the Veteran's claim was filed prior to the 
effective date of the revised regulation.  Under the 
circumstances, the Board believes that a VA examination with 
opinion is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

The Veteran stated in the July 10, 2007 Substantive Appeal that 
his dermatitis is a cyclical condition and that he should be 
given the opportunity to report for a VA examination when the 
condition is active.  The Board recognizes that certain skin 
disorders by their nature may fluctuate with periods of flare-up 
and remission.  Under the circumstances, further VA examination 
is appropriate.  The Board stresses that the Veteran's 
cooperation in coordinating a VA skin examination during a time 
of flare-up of his dermatitis of the hands is essential in 
allowing a medical examiner to ascertain the nature of such 
disorder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
neck disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current neck disability 
shown to exist;

b) opine whether any such neck disability 
is at least as likely as not related to 
the Veteran's service-connected shoulder 
and elbow disabilities;

c) if not, opine whether any such neck 
disability is aggravated by the Veteran's 
service-connected shoulder and elbow 
disabilities; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
back disability.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with the 
examination.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) diagnose any current back disability 
shown to exist;

b) opine whether any such back disability 
is at least as likely as not related to 
the Veteran's service-connected shoulder 
and elbow disabilities;

c) if not, opine whether any such back 
disability is aggravated by the Veteran's 
service-connected shoulder and elbow 
disabilities; and

d) provide detailed rationale, with 
specific references to the record, for the 
opinion.  

3.  The Veteran should be afforded an 
examination by an appropriate physician to 
ascertain the severity and manifestations 
of his service-connected dermatitis of the 
hands.  The RO should coordinate with the 
Veteran to have the Veteran undergo a VA 
examination at the time of a flare-up of 
his dermatitis of the hands.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's 
dermatitis of the hands in detail.  A clear 
rationale for all opinions would be helpful 
and a discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file or in 
the alternative, the claims file, should be 
made available to the examiner for review.  

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim.  
Unless the benefits sought are granted, the 
Veteran should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



